Citation Nr: 0511099	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a viral 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976, from October 1976 to October 1978, and from December 
1980 to March 1984.  This appeal comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued in February 2003 by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The veteran has requested that his claim for service 
connection for post-traumatic stress disorder (PTSD) be 
reopened.  This issue has not been developed for appellate 
review and is not currently before the Board.  It is referred 
to the RO for appropriate development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from June 1973 to June 
1976, from October 1976 to October 1978, and from December 
1980 to March 1984.  Throughout the veteran's three terms of 
service, the veteran was treated for, among other things, 
general malaise and congestion, a sore throat, joint pains, a 
"bug bite," and body aches.  In February 1976, the veteran 
complained of a cough, a sore throat, and occasional 
wheezing.  The examiner's diagnostic impression at that time 
was that the veteran had a "viral syndrome."  He was 
prescribed medication and returned to duty.  Although service 
medical records spanning from June 1973 to February 1984 are 
associated with the claims file, there is no separation 
examination from March 1984 associated with the claims file.  

At a Travel Board hearing before the Board in January 2005, 
the veteran stated that he was infected with a virus in his 
first term of service while stationed in Texas, and then 
again after being bitten by an insect in his third term of 
service while stationed aboard the USS STERETT (CG-31) near 
the Philippians.  The veteran relates symptoms such as 
"blacking out," "problems with my breathing," joint pain, 
and vision problems to these "viral" infections.

VA outpatient treatment records from October 1988 show that 
the veteran complained of weakness, dizziness, body ache, 
sore throat on the left, anorexia, and fever.  He reported no 
coughing, no phlegm production or "runny nose."  The 
veteran's tonsils were observed to be red and enlarged.  
Respiration was clear.  The veteran was diagnosed with a 
"viral syndrome vs. acute pharyngitis."  He was told to 
take Tylenol, a prescription medication, fluids, "diet as 
tolerated," and bed rest.  VA outpatient treatment records 
from February 1990 to April 1991 show that the veteran was 
treated for chest pain, as well as dizziness.  In February 
1990, he reported headaches, cough, night sweats, and 
weakness, but no fever.  The veteran reported that he worked 
with paints and paint removal chemicals, or "toxic fumes."  
He also reported he had the "flu" approximately one month 
prior to examination.  The veteran was diagnosed with 
"peri[bilar] interstitial pneumonitis, possible chemical 
induced."  

Further, a private doctor's note from February 1998 indicated 
that the veteran had been diagnosed with "Lyme/Sarcoid 
arthritis."  Additionally, a state department of human 
services report from April 1998 to June 1998 states, "The 
[veteran] has developed a chronic pain syndrome from his 
polyarthritis for which he has been evaluated by a 
rheumatologist and infectious disease specialist and 
neurologist."  Again, no opinion as to etiology was included 
in the report.  
VA outpatient treatment records spanning from March 2002 to 
June 2003 show the veteran sought treatment for joints, Lyme 
disease, and pain.  In March 2002, the veteran was diagnosed 
with "chronic pain syndrome etiology unclear."

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  There is medical evidence of a 
current disability, i.e., Lyme disease and/or chronic pain 
syndrome, and/or a "viral syndrome vs. acute pharyngitis."  
There is evidence of an insect bite, which required treatment 
while the veteran was in service, and there is an in-service 
diagnosis of a "viral syndrome."  A nexus opinion must be 
obtained.

Accordingly, this case is remanded for the following:

1.  The veteran should be provided the 
opportunity to submit any additional 
medical reports from his private 
physicians, including any opinions 
regarding the etiology of his lyme/sarcoid 
arthritis provided by treating physicians.  
If the veteran would like assistance 
obtaining any records, ask him to identify 
the physicians' names and addresses and to 
submit any necessary signed release forms.  

2.  The veteran should be scheduled for a 
VA examination to ascertain whether any of 
his currently diagnosed disabilities are 
causally related to the viral syndrome, 
bug bites or other incidents for which he 
was treated in service.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's entire claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After a thorough 
examination and a review of the file, in 
particular the service medical records, 
the examiner should specifically provide 
an opinion as to whether the veteran has 
any current, chronic residual disability 
that may reasonably be attributed to his 
military service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it should be so stated.  

3.  After completing the above action, and 
any other development as may be indicated, 
the claim for service connection for 
residuals of a viral infection should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


